Citation Nr: 0018652	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, bilateral exostosis, dorsum of the feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  This appeal arises from a May 1997 rating 
decision of the Department of Veterans Affairs (VA), Atlanta, 
Georgia, regional office (RO).


REMAND

The veteran contends that his service connected post-
operative residuals, bilateral exostosis, dorsum of the feet, 
are more than 10 percent disabling.  Review of the record 
shows that the most recent VA examination of the veteran's 
feet was conducted in February 1997.  Records of the 
veteran's previous surgeries were unavailable for review by 
the VA examiner at the time of that examination.

The Board is of the opinion that a VA examination of the 
veteran's feet should be conducted in order to ascertain the 
current nature and extent of the post-operative residuals.  
The examiner should review the claims folder prior to the 
examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (1999) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "function 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (1999).

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In 
view of the foregoing, the case is remanded to the RO for the 
following:

1.  The RO should schedule the veteran 
for an examination by a VA podiatrist to 
determine the nature and extent of any 
foot pathology, specifically any post-
operative residuals, bilateral exostosis, 
dorsum of the feet.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of foot pathology found to be present.  
All necessary tests, including X-ray 
studies of the feet, should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the feet.  The reports of 
examination should include complete 
rationale for the conclusions reached.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




